Title: C. W. F. Dumas to the Commissioners, 16 January 1779
From: Dumas, Charles William Frederic
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


      
       Messieurs
       Lahaie 16 Janv. 1779
      
      Je sais que vous avez reçu mes Lettres des 2 et 8 Dec. J’ai eu l’honneur depuis de vous en écrire 3 autres, du 18–24 Dec., 1–3 Janv., et 12–15 Janv.
      Hier 15 au soir, au moment où j’avois expédié ma derniere, Mr. l’Ambassadeur me fit chercher, pour aller confirmer de sa part à notre Ami, que ce matin il présenteroit un Mémoire au Président de L. H. P. avec le nouveau reglement du Roi, qui exclut le Commerce et la Navigation de la Republique des faveurs dont la France laisse jouir les neutres sur mer et dans ses Ports, et les conserve au Pavilion seul d’Amsterdam; et qu’après cela il iroit (quoique centre l’usage) faire la tournée des Hôtels de toutes les Villes d’Hollande, et témoigner à leurs Pensionaires respectifs le regret et la répugnance avec laquelle le Roi se verra forcé par elles-mêmes à publier le dit reglement.
      J’attendis à l’hôtel jusqu’à 2 h. après minuit, pour rendre à Mr. l’Ambassadeur, qui soupoit ailleurs, la réponse de notre Ami. Il expédia la même nuit un Exprès é sa Cour; et je me tiens prêt, ce matin, à aller rapporter de sa part à notre Ami, la maniere dont tout se sera passé.
      
      
       16e au soir
      
      Ce matin Mr. l’Ambassadeur, après avoir présenté son Mémoire, &c. au Président de LL. h: P. a fait sa ronde, pour en donner connoissance au Grand Pensionnaire d’Holl. et au Greffier de L. h. P., puis aux Pensionaires des Villes de Dort, Amsterdam, La Brille et Rotterdam. Il a été près de deux heures avec les Députés de cette derniere Ville. Il a témoigné à tous le regret du Roi, d’avoir dû leur retirer ses faveurs, et en laisser jouir Amsterdam seul. Tous ont témoigné plus de mécontentement de cette distinction, que de la privation, et d’en craindre je ne sai quelles funestes suites. Ils prétendoient que c’étoit une chose sans exemple, et contre leur Constitution, de trailer avec une Ville seule. Mr. l’Ambassadeur leur a repliqué que c’étoit mal voir; qu’il n’y avoit ni Traité ni Convention quelconque entre la France et Amsterdam; qu’on laissoit tout simplement celle-ci continuer de jouir de ce dont elle jouissoit auparavant; et que la Republique devroit, au contraire, être bien aise de ce que, par le moyen de cette ville, elle ne perdoit pas tout. La Semaine prochaine il verra les Pensionaires des autres Villes.
      Du reste, j’ai opinion que tout ceci s’arrangera encore à l’amiable que la Republique, voyant combien la chose est sérieuse, prendra le parti de donner satisfaction à la France.
      
      
       17e.
      
      Je n’ai fait que rendre compte aujourdhui à Mr. l’Ambassadeur, de l’entretien que j’eus hier avec notre ami. Je dois retourner demain chez Mr. l’Ambassadeur qui aura alors quelque commission à me donner. Je ne vous dis, Messieurs, que l’essentiel des choses, et vous épargne le détail de mes allées et venues, et des messages dont je suis chargé réciproquement. Après le résultat, qui seul est interessant, le récit des minuties, par lesquelles il a fallu passer avant d’y parvenir, seroit superflu et ennuyant. Je vous dirai seulement, que mon entremise sauve l’éclat que feroient des entrevues trop frequentes, qu’on ne manqueroit pas d’épier.
      
      
       18e.
      
      Il n’y a rien de nouveau aujourd’hui. Demain les Etats d’Hollande se rassembleront, et nous saurons le parti qu’aura pris Almar, et quelle resolution aura pris la Province. Je suis avec un très-grand respect, Messieurs Votre très-humble et tres obeissant serviteur
      
       Dumas
      
     